United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.G., Appellant
and
DEPARTMENT OF THE INTERIOR, LASSEN
VOLCANIC NATIONAL PARK, Mineral, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1473
Issued: December 6, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 12, 2012 appellant filed a timely appeal from a December 16, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration. Because more than 180 days has elapsed between the last merit decision dated
December 16, 2010 to the filing of this appeal, the Board lacks jurisdiction to review the merits
of appellant’s claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the nonmerit decision.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the December 16, 2011 nonmerit decision, OWCP received additional evidence.
However, the Board may only review evidence that was in the record at the time OWCP issued its final decision.
See 20 C.F.R. §§ 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008);
G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
On appeal appellant contended that OWCP erred in relying on the opinion of the
impartial medical examiner in terminating his benefits.
FACTUAL HISTORY
This case has previously been before the Board. In the prior appeal, the Board affirmed a
July 3, 2008 OWCP hearing representative’s decision finding an overpayment of compensation
and denying wavier of the recovery of the overpayment.3 The Board reversed OWCP’s April 10,
2008 decision which denied reconsideration of a February 2, 2007 decision terminating monetary
benefits pursuant to 5 U.S.C. § 8106(c). The Board noted that on June 9, 2004 OWCP referred
appellant to Dr. Mary Reif, a Board-certified neurologist, to resolve the conflict in the medical
opinion evidence between Dr. David Hagie, a treating osteopath, and Dr. Stephen C.
Zinsmeister, a second opinion Board-certified psychiatrist and neurologist, on the issues of
whether appellant was capable of performing sedentary work for eight hours per day and whether
his current condition was employment related and totally disabling. On July 8, 2004 Dr. Reif
concluded that appellant was capable of working an eight-hour day with restrictions. The Board
found that OWCP improperly relied upon the July 8, 2004 opinion of Dr. Reif, as it was not
current. The facts and the circumstances of the Board’s prior decision is incorporated by
reference.
On September 29, 1994 appellant, then a 48-year-old seasonal motor vehicle operator,
filed a traumatic injury claim alleging that on that date he strained his lower back and skinned his
left jaw while in the performance of duty. OWCP accepted the claim for left jaw contusion and
low back strain, which was subsequently expanded to include postconcussion syndrome,
aggravation of preexisting migraines and suboccipital neuralgia. Appellant stopped work on
September 29, 1994 and was placed on the periodic rolls for temporary total disability by letter
dated March 19, 2002.
On remand, OWCP on March 18, 2010, referred appellant to Dr. Richard B. Rosenbaum,
a Board-certified neurologist and internist, to resolve the conflict in the medical opinion. In an
April 27, 2010 report, Dr. Rosenbaum, based upon a review of the medical evidence, statement
of accepted facts, list of questions and physical examination, diagnosed facial contusion, low
back strain, postconcussion syndrome and probable cervical strain due to the September 29, 1994
employment injury, preexisting migraine headaches, lumbar degenerative disc disease with
progressive spondylolisthesis at L4-5; dizziness, cognitive concerns and mild peripheral sensory
neuropathy. He concluded that the conditions of left jaw contusion, postconcussive syndrome,
lower back strain and suboccipital neuralgia had resolved. Dr. Rosenbaum opined that
appellant’s preexisting headaches had been permanently aggravated by the 1994 employment
injury based on the increase in headaches since the injury.
3

Docket No. 08-2265 (issued September 28, 2009).

2

OWCP issued a November 15, 2010 notice proposing to terminate appellant’s
compensation benefits based on the opinion of the impartial medical examiner, Dr. Rosenbaum,
who concluded that appellant’s accepted conditions had all resolved except for permanent
aggravation of headaches. OWCP informed appellant that medical treatment remained open for
the accepted condition of permanent aggravation of headaches.
By decision dated December 16, 2010, OWCP finalized the termination of appellant’s
compensation effective that day. It relied upon the opinion of Dr. Rosenbaum in concluding that
appellant no longer had any residuals or disability due to his accepted condition. Appellant was
informed that medical treatment remained available for his headaches.
Following the December 16, 2010 decision, OWCP received progress reports from
Dr. Hagie.
On November 30, 2010 Dr. Hagie diagnosed post-concussion syndrome,
spondylolisthesis, migraine and cervical, sacrum and pelvis somatic dysfunction. He provided
physical findings and a treatment plan.
Dr. Hagie, in progress notes dated November 2, 2010, January 4, February 22 and
April 21, 2011 provided a medical history, physical findings and treatment plan. Diagnoses
included migraine, headache and cranium, cervical and sacrum somatic dysfunction.
OWCP received correspondence dated August 5, 2011 from a Medicare Secondary Payer
Recovery Contractor regarding Medicare and appellant’s workers’ compensation insurance.
In a December 10, 2011 letter, appellant requested reconsideration. He argued that the
medical evidence established that he continued to have residuals from the accepted conditions of
left jaw contusion, postconcussive syndrome, lower back strain and suboccipital neuralgia.
Appellant also argued that the medical evidence established that his spondylolisthesis was due to
his accepted September 29, 1994 employment injury. He argued that Dr. Rosenbaum’s opinion
was not based on all the medical evidence.
By decision dated December 16, 2011, OWCP denied reconsideration. It found the
medical evidence and appellant’s arguments insufficient to warrant a merit review.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,4
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.5 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year

4

5 U.S.C. §§ 8101-8193. Section 8128(a) of FECA provides that the Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.
5

20 C.F.R. § 10.606(b)(3). See J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).

3

of the date of that decision.6 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.7
ANALYSIS
OWCP terminated appellant’s entitlement to medical benefits effective December 16,
2010 after finding that the weight of the medical evidence established that he had no further
residuals or disability due to his accepted left jaw contusion, low back strain, postconcussion
syndrome and suboccipital neuralgia, but found he was entitled to continuing medical benefits
for his accepted condition of aggravation of preexisting migraine headaches. On December 10,
2011 appellant requested reconsideration of the termination of his compensation benefits.
As was noted above, the Board does not have jurisdiction over OWCP’s December 16,
2010 termination decision. The issue presented on appeal is whether appellant met any of the
requirements of 20 C.F.R. § 10.606(b)(2) to require OWCP to reopen the case for review of the
merits of the claim. In his application for reconsideration, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law. Appellant did not advance a new and
relevant legal argument not previously considered by OWCP. Before OWCP and on appeal to
the Board, he argued that OWCP should not have relied on Dr. Rosenbaum’s opinion as it was
not based on all the relevant medical evidence and he was not an appropriate specialist. The
underlying issue in this case was whether OWCP properly terminated appellant’s wage-loss
compensation and medical benefits effective December 16, 2010 on the grounds that he did not
have residuals of the accepted conditions of left jaw contusion, low back strain, postconcussion
syndrome and suboccipital neuralgic after that date. That is a medical issue which must be
addressed by relevant medical evidence.8
The statement from appellant and the Medicare correspondence are irrelevant to the
underlying medical issue of whether appellant continued to have residuals from the accepted
conditions of left jaw contusion, low back strain, postconcussion syndrome and suboccipital
neuralgic and are insufficient to reopen appellant’s case for a merit review.9
The progress notes for the period November 30, 2010 through April 21, 2011 from
Dr. Hagie discussing a treatment plan and providing diagnoses do not require reopening
appellant’s case for merit review because they are not relevant to the underlying issue of the
present case. Dr. Hagie provided no opinion on the issue of whether appellant had residuals of
his accepted left jaw contusion, low back strain, postconcussion syndrome and suboccipital
neuralgic after December 16, 2010. The submission of evidence that does not address the
6

20 C.F.R. § 10.607(a). See S.J., Docket No. 08-2048 (issued July 9, 2009); Robert G. Burns, 57 ECAB
657 (2006).
7

20 C.F.R. § 10.608(b). See Y.S., Docket No. 08-440 (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).
8

See Bobbie F. Cowart, 55 ECAB 746 (2004).

9

See Ronald A. Eldridge, 53 ECAB 218 (2001).

4

particular issue involved does not constitute a basis for reopening a case.10 In addition,
Dr. Hagie’s reports were duplicative of reports previously submitted and reviewed by OWCP.
The Board has held that evidence which is duplicative or repetitive of evidence existing in the
record is not sufficient to warrant further merit review.11 Thus, these reports do not constitute
relevant and pertinent new medical evidence and are insufficient to require OWCP to reopen
appellant’s case for further review of the merits.
As appellant did not satisfy any of the criteria of 20 C.F.R. § 10.606(b)(3), OWCP
properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request to reopen his case for
further review of the merits under 5 U.S.C. § 8128.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 16, 2011 is affirmed.
Issued: December 6, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

10

R.M., 59 ECAB 690 (2008); Betty A. Butler, 56 ECAB 545 (2005).

11

L.T., Docket No. 09-1798 (issued August 5, 2010); L.H., 59 ECAB 253 (2007); Jennifer A. Guillary, 57 ECAB
485 (2005).

5

